DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to an application filed 18 October 2019, which claims domestic priority to a provisional application filed 20 April 2017.
Claims 1-20 are currently pending and have been examined.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 18 October 2019 has been considered by the Office to the extent indicated.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 16 recites the limitation the event management system. There is insufficient antecedent basis for this limitation in the claim. This limitation is interpreted to read an 

Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1 and/or 2) as being anticipated or clearly anticipated by Brennan et al. (U.S. Patent 9,529,969 B2), hereinafter Brennan.

As per claims 1, 12 and 17, Brennan discloses a method and a system for distributing encrypted codes over a network to client devices, the system (Brennan, Figs. 1 and 3.) comprising: 
one or more processors; and at least one computer-readable medium storing instructions which, when executed by the one or more processors (Brennan, Fig. 1.), cause the system to: 
obtain respective information corresponding to a set of users or devices (See Brennan, e.g., C1L14-21 - "The present invention relates to an event based tracking, health management, and patient and treatment monitoring system ... which is tied to at least one specific phone number or other unique identifier of a mobile device ... "; C6L26-27 - " ... custom QR codes for tracking treatment events ... "; see also. Fig. 1.); 
generate a respective event based on the respective information, the respective event comprising a respective action determined based on the respective information and respective parameters associated with the respective event, the respective parameters comprising one or more triggers for performing the respective action associated with the respective event (See Brennan, e.g., C1L19-21 - " ... a specific positive/negative event which is tied to at least one specific phone number or other unique identifier of a mobile device ... "; C6L26-27 - " ... custom QR codes for-tracking treatment events ... "; C7L66-C8L1 - " ... an event creation functionality of the event based tracking, health management, and patient and treatment monitoring system ... "; see also, Figs. 4, 5A-5C.); 
for each user from the set of users, generate a respective encrypted code with encoded data corresponding to the respective event and the respective information, the encoded data comprising respective executable data for configuring the respective event and respective parameters in one or more client applications associated with the user (See, e.g., C5L13 - " ... to read and send encrypted treatment data ... "; C5L46-49 - "QR codes can be created in correlation to any actionable treatment event [i.e. medication management, attendance, therapy sessions, behavioral supports, curfew etc."; C6L26-27 - " ... custom QR codes for tracking treatment events ... "; C7L60 - " ... a specific and encrypted" QR code ... "; C8L2-4 - " ... the creation of a unique customized QR code associated therewith ... "; see also, Figs. 4, 5A-5C.); 
for each user from the set of users, transmit, over a network, the respective encrypted code to a respective client device associated with the user from the set of users, wherein the respective executable data and the respective parameters in the encoded data, when decoded and processed at the respective client device, cause (See, e.g., C1L18-23 - " ... a unique/custom scannable code [e.g., a quick-response {'QR'} code] created for a specific positive/negative event which is tied to at least one specific phone number or other unique identifier of a mobile device, and a software application stored on the mobile device which enables the mobile device to (i) scan the unique QR code [on a card or other item] ... "; C5L13 - " ... to read and send encrypted treatment data ... "; C5L46-49 - "QR codes can be created in correlation to any actionable treatment event [i.e. medication management, attendance, therapy sessions, behavioral supports, curfew etc."; C6L26-27 - " ... custom QR codes for tracking treatment events ... "; C7L60 - " ... a specific and encrypted QR code ... "; C8L16-18 - "This QR code data [and any information related thereto] can then immediately be transmitted as a client alert to the respective client device"; see, also, Figs. 1-3.):
the respective event and the respective parameters to be configured in a respective client application on the respective client device (See, e.g., C1L22-26 - " ... software application stored on the mobile device which enables the mobile device to (i) scan the unique QR code [on a card or other item], and (ii) log QR code data indicating the completion [positive] or non-completion [negative] of the event ... "; C5L46-49 - "QR codes can be created in correlation to any actionable treatment event [i.e. medication management, attendance, therapy sessions, behavioral supports, curfew etc."; see, also, Figs. 1-3.); and 
the one or more triggers to activate the respective client application or the respective client device to perform the respective action associated with the respective event, the respective action comprising transmitting, to the system or a display associated with the respective client device, an electronic message indicating a status of at least one of the respective event or the respective action associated with the respective event (See, e.g., Fig. 7 - "STATUS ... COMPLETE"; C1L22-26 - " ... a software application ... log QR code data indicating the completion [positive] or non-completion [negative] of the event [and related information] ... "; C5L46-49 - "QR codes can be created in correlation to any actionable treatment event [i.e. medication management, attendance, therapy sessions, behavioral supports, curfew etc."; see, also, Figs. 2, 3 and 7.); and 
receive an indication that the event has occurred or the one or more triggers have been satisfied (See, e.g., Fig. 7 - "STATUS ... COMPLETE"; C1L23-31 - " .. .log QR code data indicating the completion [positive] or non-completion [negative] of the event [and related information] in real time into a particular profile in a database (e.g., in a cloud server) for event validation ... "; see, also, Figs. 2, 3 and 7.).

As per claims 2-11, 13-16 and 18-20, Brennan discloses claims 1, 12 and 17, discussed above. Brennan also discloses:
2. 	wherein the electronic message comprises at least one of an alert or a reminder, and wherein the respective action further comprises generating the at least one of the alert or the reminder (See, e.g., C3L15-22 - " ... providing various 'response' alerts. Alerts can include, but are not limited to, a reminder of an upcoming event, the receipt of a successful positive QR scan, the receipt of a successful negative scan, the receipt of a QR code scan outside the proscribed/associated timeframe, or no QR code scan received within the proscribed/associated date and timeframe."; see also Figs. 2 and 3.);
3. 	wherein the status of at least one of the respective event or the respective action associated with the respective event comprises at least one of a pending status, a completed status, a canceled status, or a start status (See, e.g., Fig. 7 - "STATUS ... COMPLETE"; C1L23-31 - " .. .log QR code data indicating the completion [positive] or non-completion [negative] of the event [and related information] in real time into a particular profile in a database [e.g., in a cloud server] for event validation .. ."; see also Figs. 2, 3 and 7.);
4, 14. 	wherein the respective executable data and the respective parameters in the encoded data, when decoded and processed at the respective client device, further cause the respective client application or the respective client device to monitor the one or more triggers based on at least one of a status associated with the respective client device, a location service associated with the respective client device, or a time service associated with the respective client device (See, e.g., C3L29 - "real-time alerts of treatment events"; C5L46-49 - "QR codes can be created in correlation to any actionable treatment event [i.e. medication management, attendance, therapy sessions, behavioral supports, curfew etc."; C10L23-24 - "based on time, date, location and completion of action items"; see also Figs. 2 and 3.);
5, 15. 	wherein the one or more triggers define one or more conditions, the one or more conditions comprising at least one of a time, a location, a precursor event, or a detected activity (See, e.g., C3L29 - "real-time alerts of treatment events"; C5L46-49 - "QR codes can be created in correlation to any actionable treatment event (i.e. medication management, attendance, therapy sessions. behavioral supports, curfew etc."; C10L23-24 - "based on time, date, location and completion of action items"; see also Figs. 2 and 3.);
6. 	wherein the respective parameters comprise network addressing information for communicating event-related information between the event management system and the respective client device over the network, and wherein the indication comprises an electronic communication transmitted over the network based on the network addressing information (See, e.g., C1L23-31 - " .. .log QR code data indicating the completion [positive] or non-completion [negative] of the event [and related information] in real time into a particular profile in a database [e.g., in a cloud server] for event validation .. ."; C2L65-C3L2 - "a unique/custom quick-response {'QR'} code for a specific positive/negative event, and which is tied to at least one specific phone number or other unique identifier of a mobile device (e.g., smart phone, tablet etc.)"; see also Figs. 2 and 3.);
7. 	wherein the electronic communication associated with the indication comprises at least one of an alert, a notification, or a reminder (See, e.g., C3L15-22 – “... providing various 'response' alerts. Alerts can include, but are not limited to, a reminder of an upcoming event. the receipt of a successful positive QR scan, the receipt of a successful negative scan, the receipt of a QR code scan outside the proscribed/associated timeframe, or no QR code scan received within the proscribed/associated date and timeframe."; see also Figs. 2 and 3.);
8. 	wherein the encrypted code comprises at least one of an alphanumeric code, a QR code, a barcode, or a graphical pattern (See, e.g., C1L18-23 - " ... unique/custom scannable code [e.g., a quick-response {'QR'} code] created for a specific positive/negative event which is tied to at least one specific phone number or other unique identifier of a mobile device ... "; C5L13 - " ... to read and send encrypted treatment data ... "; C6L26-27 - " ... custom QR codes for tracking treatment events ... "; C7L60 - " ... a specific and encrypted QR code ... "; see also Figs. 2 and 3.);
9, 20. 	wherein the respective client application comprises a calendar application, wherein the respective information comprises medical information corresponding to the user, and wherein the event comprises a medical event, the medical event comprises at least one of a treatment, a test, or a medical task (See, e.g., C5L13 - "to read and send encrypted treatment data"; C5L46-49 - "QR codes can be created in correlation to any actionable treatment event [i.e. medication management, attendance, therapy sessions, behavioral supports, curfew etc."; C7L66-C8L3 - " ... an event creation functionality of the event based tracking, health management, and patient and treatment monitoring system, and the creation of a unique customized QR code associated therewith ... "; C11L20-21 - "setting up time parameters and authentication"; C12L27-31 - "As shown in FIG. 58, a reminder can be set up by checking the 'remind me' box to remind [via text message, email, call, video chat or other communication means] the client/patient/consumer and or the administrator of the event within a certain time frame before the scheduled event."; see also Figs. 2, 5A-5C.);
10. 	wherein the respective executable data and the respective parameters in the encoded data, when decoded and processed at the respective client device, cause the respective event and the respective parameters to be configured in the respective client application according to one or more formats or constraints associated with the respective client application, the one or more formats or constraints being defined by at least one of the respective executable data and the respective parameters (See, e.g., C5L13 - " ... to read and send encrypted treatment data ... "; C5L46-49 - "QR codes can be created in correlation to any actionable treatment event [i.e. medication management, attendance, therapy sessions, behavioral supports, curfew etc."; C6L26-27 - " ... custom QR codes for tracking treatment events .. ."; C7L60 - " ... a specific and encrypted QR code ... "; see also Figs. 2 and 3.);
11, 18.	wherein the respective action associated with the respective event comprises an application programming interface call to a remote application, the call requesting execution of one or more functions by the remote application, the one or more functions being associated with the respective event (See, e.g., C5L54 - "the API"; C7L18-22 - "In an alternative embodiment, a processor that works with a particular user or client device can be located remotely instead of locally, and can be in wired or wireless communication."; see also Figs. 2 and 3.);
19. 	wherein the respective executable data and the respective parameters in the encoded data, when decoded and processed at the respective client device, further cause the respective client application or the respective client device to monitor one or more conditions associated with the one or more triggers, the one or more conditions comprising at least one of a time, a location, a precursor event, a condition detected via a sensor device, or a detected activity (See, e.g., C3L29 - "real-time alerts of treatment events"; C5L46-49 - "QR codes can be created in correlation to any actionable treatment event (i.e. medication management, attendance, therapy sessions, behavioral supports, curfew etc."; C10L23-24 - "based on time, date, location and completion of action items"; see also Figs. 2 and 3.).


As per claims 13, 16 and 16, Brennan discloses claim 12 and 17, discussed above. The limitations contained in claims 13 and 16 are contained within the limitations presented in claims 2 and 3; and 6 and 7, respectively. Accordingly, claims 13 and 16 are rejected over Brennan for at least the same reasons as indicated in the rejections of claims 2 and 3; and 6 and 7, respectively.


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
12 July 2022